ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_01_EN.txt. 33

SEPARATE OPINION OF JUDGE HACKWORTH

I agree with the conclusions of the Court that the contention by
Switzerland that the Government of the United States is under an
obligation to restore the assets in the United States, claimed by
Interhandel, or, in the alternative, to submit the dispute to arbi-
tration or conciliation, is inadmissible because of the non-exhaustion
by Interhandel of its remedies in the courts of the United States.

But I regret that I am unable to concur in the rejection by the
Court of the First Preliminary Objection submitted by the United
States contesting the jurisdiction of the Court to entertain the
Swiss Application.

* *
’

The First Preliminary Objection

In my view this Objection should have been sustained for the
following reasons: |

The Declaration by the United States accepting the compulsory
jurisdiction of the Court was filed with the Secretary-General of
the United Nations on August 26th, 1946. The Declaration was
limited to “legal disputes hereafter arising’’, i.e. to disputes arising
after August 26th, 1946. In my judgment the dispute here in
question arose well in advance of the filing of the Declaration. To
arrive at a proper understanding of the intrinsic nature of the
controversy, it is necessary to examine it as.a whole and from its
inception. To separate it into two phases—one having to do with the
blocking of Interhandel’s assets in Switzerland, and the other
relating to the vesting of assets claimed by Interhandel in the
United States—and to reach conclusions on that basis impresses me
as an unrealistic and somewhat artificial approach to the problem.
The facts and the history of the controversy do not, in my view,
lend themselves to such a process of simplification.

It is common ground that General Aniline and Film Corporation,
an American corporation, was created by I.G. Farbenindustrie,
A.G., of Frankfurt, Germany. It is also common ground that LG.
Chemie (Interhandel), a Swiss corporation, was founded on the
initiative of, and originally was controlled by, I.G. Farben. The
Swiss Government has contended that this tie between Interhandel
and I.G. Farben was terminated in 1940 when Interhandel was
reorganized. This has never been admitted by the United States.

It is unnecessary and inappropriate for present purposes to
undertake definitively to pass wpon these contentions. Suffice it to
say that in point of fact the core of the dispute between the Parties
is, and from the beginning has been, of a twofold character—the

31
34 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

enemy or non-enemy status of Interhandel, and the enemy or non-
enemy status of assets said to belong to Interhandel. These questions
have from the outset constituted the gravamen of the dispute
between the two Governments. They are two interrelated aspects
of one and the same problem. At no time has either been divorced
from the other. It was because of the supposed enemy taint of
Interhandel that shares in the General Aniline and Film Corpo-
ration, claimed by Interhandel, were vested as enemy property in
1942; it was because of this same supposed enemy taint that an
effort was made by the United States to bring about the blocking
of Interhandel’s assets in Switzerland. It is an oversimplification
of the problem to conclude, in the light of known facts, that the
controversy regarding assets in Switzerland was or is something
separate and apart from that relating to assets in the United States,
or to assume that one began where the other left off. The controversy
cannot be separated in two geographical sectors, nor is it divisible
by elements of time. The same bone of contention—the enemy or
non-enemy status of Interhandel and the bona fides of its pretensions
~-stands out in both phases of the dual controversy—that relating
to assets in Switzerland and that relating to assets in the United
States. It has been continuous. The historical background bears
witness to this conclusion.

The Order issued by the Secretary of the Treasury on Febru-
ary 16th, 1942, and that issued by the Alien Property Custodian on
February 15th, 1943, recite that the shares of General Aniline and
Film Corporation, now claimed by Interhandel, had been vested
as enemy property. The last-named Order described the shares as
property owned by or held for the benefit of I.G. Farbenindustrie
A.G., of Frankfurt, Germany.

On the same day on which the Order of February 16th, 1942,
was issued the Department of State sent an Aide Mémoire to the
Swiss Minister in Washington informing him of the action taken
and stating that it had been taken “because, in the judgment of
the Secretary of the Treasury, these shares are actually controlled
by German interests’. The Aide Mémoire disclaimed any intention
on the part of the Government of the United States to impair,
injure, or otherwise adversely affect legitimate Swiss interests.
Nothing was done or said by Switzerland.

Certain steps were later taken by Interhandel to retrieve the
shares, including the filing in 1948 of a civil action in the United
States District Court for the District of Columbia. These latter
steps although of historical interest are not important for present,
purposes.

Meanwhile the Allied Powers in occupation of Germany, and
particularly the United States, undertook to bring about the
blocking by the Government of Switzerland of assets of Interhandel
in that country. The discussions which ensued are directly relevant

32
35 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

to the question whether the present dispute arose prior to the date
on which the United States accepted jurisdiction of the Court.
Without undertaking to give a comprehensive review of these
discussions it will be pertinent at the outset to refer to some of
those which occurred prior to August 26th, 1946. Although the
Swiss Government in late 1945 provisionally blocked the assets of
Interhandel, it took the position almost from the start that Inter-
handel had severed its ties with I.G. Farben in 1940, and that there
was, therefore, no need to decree the blocking of its property.
(Memorial, para. 18.) This may be said to have marked the beginning
of a definite divergence of views and hence of a dispute as to the
status of Interhandel and its assets. The position of the Swiss
Government was first definitely stated in a communication address-
ed by Mr. R. Hohl, of the Swiss Federal Department, Division of
Foreign Affairs, to Mr. Daniel J. Reagan, Counsellor of the United
States Legation at Berne, on November 6th, 1945. This com-
munication, after referring to several talks which Mr. Reagan had
had with Mr. Hohl’s predecessor, and to an investigation made by
the Swiss Compensation Office ‘‘which did not lead to the discovery
of any document which would permit the conclusion that I.G.
Chemie is a company under the control of Germany’’, added:

“T would like to inform your authorities of the foregoing and in
doing this to stress the point that the very thorough investigations
in Switzerland have failed to establish the actual existence of a tie
between I.G. Chemie and I.G. Farben. You could also inform
Washington that the Federal Authorities are going to maintain this
temporary blocking until January 31, 1946, and to raise it thereafter
unless prior to that date proof has been furnished on the part of the
Americans or Allies that I.G. Chemie has to be considered a company
predominantly under German influence within the meaning of the
decrees of February 16, April 27, and July 3, 1945.” (Preliminary
Objection, Exhibit 12.)

This statement reveals a definite disagreement by the Swiss
authorities with the contentions of the Government of the United
States that Interhandel was acting as a cloak for I.G. Farben, the
only qualification being an offer to receive proof from the United
States or its Allies, and within a fixed time, that I.G. Chemie “has
to be considered a company predominantly under German influence”.

On January 19th, 1946, the Legation sent a communication to
Mr. Hohl in which, after referring to an earlier communication
requesting that the provisional blocking of Interhandel’s assets be
extended beyond the date of January 31st, he also referred to a
reported change in the structure of Interhandel. It was stated:

“My Government has now requested me to convey to you its
concern with the circumstance that this change in the structure of

33
36 INTERHANDEL (SEP. OPIN, OF JUDGE HACK WORTH)

a concern which it regards as German controlled and which has
been blocked as such by the competent authorities of your Govern-
ment ostensibly was permitted by those authorities.

My Government asks that I indicate to you its desire that no
changes in the structure or organization of any company at present
blocked under Federal decrees with respect to German assets be
permitted. It regards this matter as particularly important in view
of proposals made by your Government to discuss with the Allied
Governments the problem of German assets in Switzerland. My
Government intends to revert to this subject in any conferences
which may be held in the near future with respect to this problem.

I am advised by my British and French colleagues that they
are addressing letters to you in a parallel sense.” ({did., Exhibit 11.)

The proposed discussions referred to in this quotation later took
place in Washington between delegations of France, Great Britain,
the United States and Switzerland, and resulted in the signing, on
May 25th, 1946, of an Agreement known as the Washington Accord.
This Accord provided among other things: (a) for liquidation by
Switzerland of property in Switzerland “‘owned or controlled by
Germans in Germany” (the proceeds of which were to be turned
over to the Allied Reparation Agency for the rehabilitation of
countries devastated or depleted by Germany during the war);
and (6) for the unblocking by the Government of the United States
of Swiss assets in the United States. It also provided (Article VI)
for the arbitration of differences which might arise with regard to
the application or interpretation of the Accord. (Ji:d., Exhibit 28.)

This Accord has been invoked by Switzerland in the present case
and will be referred to hereinafter.

Following conclusion of the Washington Accord, the discussions
between representatives of Switzerland and of the United States
with respect to Interhandel’s assets in Switzerland continued, and
on August roth, 1946, the Swiss Compensation Office sent a com-
munication to Mr. Harry Leroy Jones (a representative of the
United States Department of Justice) in care of the American
Legation in Berne, saying:

‘As you know, we have made two investigations concerning this
firm. According to the results of our detailed researches, we are of
the opinion that the firm ‘Interhandel’ should not be blocked.
Nevertheless, we blocked it provisionally in view of the fact that
representatives of the United States have declared several times
that they possess documents proving that the firm ‘Interhandel is
controlled by Germans. Unfortunately, we have not yet been able
to learn the nature of these documents.” (did., Exhibit 14.)

34
37 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

While the door was left ajar for a further discussion ‘‘to the end
that the affair in question can be liquidated as soon as possible”,
there is a definite note of finality to the Swiss Conclusion that
the assets of Interhandel should not be blocked.

Still later, on August 16th, 1946, in a memorandum from
Mr. Conover to Mr. Plitt, Attaché and Counsellor, respectively, of the
American Legation, the former gave an account of a conference
which he and Mr. Jones had had that afternoon with Mr. Fontanel
of the Swiss Political Department. He said that Mr. Fontanel
explained that he had called upon Mr. Petitpierre, Head of the
Political Department, and presented a letter from Mr. Jones; that
Mr. Petitpierre had stated that I.G. Chemie would not immediately
be unblocked, “but that it was improper for the S.C.O. [Swiss
Compensation Office] to make available to American or other foreign
representatives documents relating to a firm which, after two in-
vestigations by the S.C.O., had been determined to be Swiss
owned”, and that “Mr. Petitpierre, therefore, felt that it was
incumbent upon the American authorities to present evidence to
contradict these findings”. ({bid., Exhibit 15.)

Here again we have a statement by the Head of the Political
Department of the Swiss Government that “after two investigations
by the S.C.O., Interhandel had been détermined to be Swiss owned’,
and that it was “incumbent upon the American authorities to
present evidence to contradict these findings”.

It would seem to be manifest from these documents that whereas
the United States was maintaining that Interhandel was a German
controlled organization, the Swiss Government was taking the
definite position that Interhandel was completely divested of
German control or interest. It can scarcely be doubted that a diffe-
rence of view amounting to a dispute had thus eventuated, and that
that dispute related both to the status of Interhandel and to its
assets. The Swiss position, opposed to that of the United States,
had become definite, and this prior to the time of the filing of the
Declaration of the United States on August 26th, 1946.

There can be little point to saying, as was said in the oral pre-
sentations, that this period was devoted to friendly co-operation.
The discussions were polite, to be sure, but nevertheless they were
pointing in opposite directions. The dispute had not been formalized
in diplomatic exchanges from the higher channels, but this is not a
criterion. The officials, on both sides, represented their govern-
ments; they were acting in no other capacity. They were the officials
in charge of the subject-matter. They had been designated by their
governments to try to come to an understanding, but instead had
reached an impasse on the crucial issues. Neither side deviated from
its position.

35
38 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

But it is said that the dispute related to assets in Switzerland.
So it did, but it was much broader than this. The gravamen of the
dispute related to the status and operations of Interhandel. Was it
truly a neutral concern, or was it acting as a cloak for I.G. Farben,
the parent organization? Switzerland said that Interhandel had
been cleansed of the taint of enemy character; that it was now
wholly neutral in composition and its assets were assets of a neutral.
The United States did not agree. Measured by any yardstick there
appears to be no escape from the conclusion that there was a definite
dispute between the Parties, a dispute not alone as to assets of
Interhandel in Switzerland but a dispute as to the status of Inter-
handel itself and the bona fides of its pretensions vis-d-vis LG.
Farben. It was in the wake of this dispute that Switzerland later
made claim to assets in the United States said by Switzerland to
be neutral property.

oe
* *

Between the dispute concerning assets in Switzerland and the
present dispute relating to assets in the United States, there is a
definite connecting link. This link is shown by later exchanges of
diplomatic correspondence between the two Governments:

On June 4th, 1947, the Swiss Legation in Washington sent an
Aide Mémoire to the Department of State stating that the compe-
tent Swiss Authorities had allowed an appeal by Interhandel
against the blocking of its assets and that it appeared very likely
that the blocking would soon be lifted. In that event, it was said,
“the Swiss authorities are confident that a favourable settlement
will be reached with respect to the stock of the General Aniline
and Film Corporation, which belongs to Interhandel and which was
vested in the Alien Property Custodian in February 1942”. (Zbid.,

Exhibit 16.)

' The Department of State replied, June 18th, 1947, stating that
the question of the disposition to be made of the Interhandel case
was one to be dealt with through the Joint Commission provided
for in the Washington Accord and that:

“... Under these circumstances the Government of the United
States in conformity with the obligations it undertook under the
Washington Accord of May 25, 1946, is unable to consider the
question raised in the reference note in any other forum than the
Joint Commission.

During the course of the negotiations leading to the Accord of
May 25, 1946, the United States representatives made clear that
a decision on the Interhandel case can have no effect of any settle-
ment of or decision on the vesting action by the Alien Property
Custodian of February 1942 of the stock of the General Aniline and
Film Corporation. The United States Government has not changed
its views in this matter.” (Zbid., Exhibit 17.)

36
39 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

In a further communication addressed to the Department of
State on May 4th, 1948, the Minister of Switzerland referred to
procedures taken in Switzerland with respect to Interhandel and
stated that the Swiss Authority of Review had, on January 5th,
1948, retroactively lifted the blocking of Interhandel. It was said
that, since the three Allied governments had not within the time
provided by the Washington Accord asked to have the difference
submitted to arbitration, the decision of the Authority of Review
“declaring Interhandel a Swiss concern has become final and bind-
ing upon all parties to the Accord’’. The Note concluded:

“Under Article IV of the Washington Accord, the Government
of the United States agreed to the release of Swiss assets in the
United States.

The Minister would therefore appreciate it if the Department of
State would contact the competent government agencies with a
view to having the vested property returned to Interhandel.”
(Iétd., Exhibit 19.)

By a Note dated July 26th, 1948, to the Swiss Chargé d’Affaires
ad interim, the Department of State rejected the request for the
release of the vested assets claimed by I.G. Chemie (Interhandel)
stating ‘‘as the final and considered view of this Government on
the matter ” that:

“As representatives of the Swiss Government have heretofore
been informed, this Government considers the decision of the Swiss
Authority of Review as having no effect on the question of the
assets in the United States vested by this Government and claimed
by I.G. Chemie.

The decision of the Swiss Authority of Review was made on an
.. appeal of [.G. Chemie from a provisional blocking order by the
© Swiss Compensation Office pursuant to the Swiss Federal Council
Decree of February 16, 1945, and not on an appeal taken under
the terms of the Washington Accord of May 25, 1946. The question
of whether the assets in Switzerland held by I.G. Chemie are German
assets which come within the provisions of the Washington Accord
is still before the Joint Commission. Plainly the decision of the
Swiss Authority of Review, when made as a result of an appeal
under a Swiss decree rather than as a result of an appeal by the
Joint Commission or by an interested party under the Accord, is
not binding upon the United States, even as to the status of I.G.
Chemie assets in Switzerland.” ([did., Exhibit 20.)

This correspondence amply demonstrates that the present dispute
concerning the enemy or non-enemy status of Interhandel and the
enemy or non-enemy status of assets in the United States claimed
by Interhandel is nothing more than a continuation of the pre-

37
49 INTERHANDEL (SEP. OPIN. OF JUDGE HACKWORTH)

viously existing dispute with respect to Interhandel and its assets in
Switzerland. It is said in the quotation just given that the decision
of the Authority of Review is not binding on the United States
“even as to the status of I.G. Chemie assets in Switzerland”.
From this it would seem to be manifest that the earlier phase of
the dispute was never resolved except by ex parte proceedings in
Switzerland, which were not recognized by the United States, and
that that dispute continued unabated and was immediately carried
over to vested assets in the United States. The Swiss insistence
upon the binding force of the decision of the Swiss Authority of
Review accentuates the continuance of the dispute.

The issues relating to the enemy or non-enemy status of Inter-
handel and of the claimed assets have not changed since 1945,
when the blocking of assets in Switzerland was first raised between
the Parties. To say that the present dispute relates to the restitu-
tion of assets in the United States and that this dispute arose on
July 26th, 1948, when the Swiss Government’s note of May 4th,
1948, requesting restoration of the assets was given a negative reply
by the United States, states only part of the problem. It confuses
the subject of the dispute with the object to be attained. The
subject of the dispute is one thing and the object to be attained
by its solution is quite a different thing. If there were no dispute
regarding the status of Interhandel and the assets, there presum-
ably could be no dispute regarding restoration of the assets. The
first-named dispute, as previously stated, has existed since 1945.
It is on the outcome of this dispute that restoration of assets
depends.

*
* *

On the basis of the foregoing, I conclude that the present dispute
arose prior to the filing on August 26th, 1946, of the Declaration
by the United States accepting compulsory jurisdiction of the Court,
and that under that Declaration the Court was without jurisdiction
to entertain the claim of the Swiss Government.

The First Objection should have been sustained and the Appli-
cation should have been dismissed.

(Signed) GREEN H. HACKWORTH.

38
